Citation Nr: 0510042	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  03-24 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served in the Philippine Scouts from December 
1913 to December 1920.  He died in January 1943.  His 
surviving spouse was awarded death pension benefits in June 
1945 and received such benefits until her death in January 
2003.  The appellant in this matter is the son of the veteran 
and his late spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.  In May 2004, the Board remanded the matter 
for due process considerations.  


FINDING OF FACT

There was no pending claim at the time of the death of the 
appellant's mother and no monetary benefit was due and unpaid 
prior to her death.


CONCLUSION OF LAW

The criteria for payment of accrued benefits have not been 
meet.  38 U.S.C.A. §§ 5112, 5121 (West 2002); 38 C.F.R. 
§§3.500, 3.1000 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  In an August 2004 
letter, the RO notified the appellant of the information and 
evidence needed to substantiate and complete his claim, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the appellant to identify any additional information 
that he felt would support his claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

Although the appellant did not receive a VCAA notice prior to 
the initial decision denying his claim, the Board finds that 
the lack of such a pre-decision notice is not prejudicial to 
him.  The VCAA notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
It is also noted that after providing the veteran the August 
2004 VCAA notice and affording her the opportunity to 
respond, the RO reconsidered the veteran's claim as evidenced 
by the December 2004 supplemental statement of the case.  
Therefore, the Board finds that to decide the appeal at this 
time would not be prejudicial to the appellant.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, all appropriate development action has been 
taken and there is no indication of outstanding evidence.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(2004).  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further action under the VCAA 
is necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).  

In any event, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable to 
matters in which the law, and not the evidence, is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As 
set forth in more detail below, the appellant's claim has 
been denied on the basis that his mother, the deceased VA 
beneficiary, had no benefits due and unpaid at the time of 
her death.  He does not dispute the evidence of record and 
the law is therefore dispositive.  Thus, the Board finds that 
any deficiency in the RO's VCAA notice or development actions 
is harmless error.  Id.

I.  Factual Background

The veteran served in the Philippine Scouts from December 
1913 to December 1920.  He married the appellant's mother in 
May 1924.  The appellant was born in October 1933.  

The veteran died in January 1943.  His surviving spouse, the 
appellant's mother, was awarded death pension benefits in 
June 1945 and received such benefits until her death in 
January 2003.  

In February 2003, the appellant submitted a claim of 
entitlement to accrued benefits based on money owed to his 
mother, the VA beneficiary, at the time of her death.  He 
submitted a completed Application for Reimbursement from 
Accrued Amounts Due a Deceased Beneficiary, VA Form 21-601.  
He attached a list of her final medical and burial expenses.  

II.  Laws and Regulations

Upon the death of an individual receiving VA benefit 
payments, certain persons shall be paid periodic monetary 
benefits to which the deceased beneficiary was entitled at 
the time of death under existing ratings or decisions, or 
those based on evidence in the file at date of death, and due 
and unpaid for a period not to exceed 2 years prior to the 
last date of entitlement, for deaths which occurred before 
December 16, 2003.  See 38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000(a) (2004).

The discontinuance of an award upon the death of a payee will 
be the last day of the month before the death of the payee.  
38 U.S.C.A. § 5112(b)(1) (West 2002); 38 C.F.R. § 3.500(g) 
(2004).  In other words, Congress has determined that VA 
benefits should not be paid for the month of a beneficiary's 
death.  Id.

III.  Analysis

Applying the facts in this case to the law set forth above, 
the Board finds that the criteria for payment of accrued 
benefits have not been meet.  

The evidence does not show, nor does the appellant contend, 
that the deceased beneficiary had a claim pending at the time 
of her death.  Moreover, although accrued benefits to which a 
beneficiary was entitled at his or her death may be paid as 
may be necessary to reimburse the person who bore the expense 
of last sickness or burial of the beneficiary, this does not 
change the outcome in this case.  The appellant's mother, the 
deceased beneficiary, was not entitled to payment of accrued 
benefits at the time of her death.  

As noted, 38 C.F.R. § 3.500(g) provides that the 
discontinuance of an award upon the death of a payee will be 
the last day of the month before the death.  As the 
appellant's mother died in January 2003, her VA death pension 
payments were discontinued effective December 2002.  
Consequently, there are no accrued benefits from which the 
appellant may be reimbursed.  38 C.F.R. § 3.1000(a).

Since the law pertaining to eligibility for accrued benefits 
is dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Based on the undisputed facts of this case, the 
appellant is not entitled to accrued benefits.  38 U.S.C.A. 
§§ 5112, 5121 (West 2002); 38 C.F.R. §§3.500, 3.1000 (2004).


ORDER

The appeal is denied.  



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


